[a103promissorynotedatedm001.jpg]
DocuSign Envelope ID: A3403BF8-EA1A-4B35-B998-EA86A704B1EF PROMISSORY NOTE
Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$6,000,000.00 05-11-2020 06-05-2023 523003 4A / 013 XAA0004 RSG References in
the boxes above are for Lender's use only and do not limit the applicability of
this document to any particular loan or item. Any item above containing "***"
has been omitted due to text length limitations. Borrower: XPEL, Inc. Lender:
THE BANK OF SAN ANTONIO 618 West Sunset Road HEADQUARTERS San Antonio, TX 78216
1900 NW LOOP 410 SAN ANTONIO, TX 78213 Principal Amount: $6,000,000.00 Date of
Note: May 11, 2020 PROMISE TO PAY. XPEL, Inc. ("Borrower") promises to pay to
THE BANK OF SAN ANTONIO ("Lender"), or order, in lawful money of the United
States of America, the principal amount of Six Million & 00/100 Dollars
($6,000,000.00), together with interest on the unpaid principal balance from May
11, 2020, calculated as described in the "INTEREST CALCULATION METHOD" paragraph
using an interest rate of 3.500% per annum based on a year of 360 days, until
maturity. The interest rate may change under the terms and conditions of the
"INTEREST AFTER DEFAULT" section. PAYMENT. Borrower will pay this loan in 36
payments of $176,373.04 each payment. Borrower's first payment is due July 5,
2020, and all subsequent payments are due on the same day of each month after
that. Borrower's final payment will be due on June 5, 2023, and will be for all
principal and all accrued interest not yet paid. Payments include principal and
interest. Unless otherwise agreed or required by applicable law, payments will
be applied first to any accrued unpaid interest; then to principal; and then to
any late charges. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing. MAXIMUM INTEREST RATE.
Under no circumstances will the interest rate on this Note exceed (except for
any higher default rate shown below) the lesser of 18.000% per annum or the
maximum rate allowed by applicable law. INTEREST CALCULATION METHOD. Interest on
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding, unless such calculation would result in a usurious rate, in which
case interest shall be calculated on a per diem basis of a year of 365 or 366
days, as the case may be. All interest payable under this Note is computed using
this method. PREPAYMENT PREMIUM. Upon prepayment of this Note, Lender is
entitled to the following prepayment premium: Prepayment. This Note may be
prepaid in whole or in part, the prepayment will be applied to the last maturing
principal and will not affect any scheduled installment payment (until this Note
has been paid in full). However, Borrower shall pay the Lender at the time of
such prepayment a premium a premium for the privilege of prepayment in dollars
equivalent to the stated percentage of the amount prepaid: If prepayment is made
the percentage is From February 20, 2009 to February 20, 2010 3% From February
20, 2010 to February 20, 2011 2% From February 20, 2011 to February 20, 2012 1%
This premium shall apply to any prepayment, whether voluntary or involuntary,
except this premium shall not apply to (and there shall be no premium for), a
prepayment (i) through a refinancing with Lender, or (ii) by application of
casualty loss insurance proceeds or condemnation proceeds. Borrower agrees not
to send Lender payments marked "paid in full", "without recourse", or similar
language. If Borrower send such payment, Lender may accept it without losing any
of Lender's rights under this Note, and Borrower will remain obligated to pay
further amount owed to Lender. Except for the foregoing, Borrower may pay all or
a portion of the amount owed earlier than it is due. Prepayment in full shall
consist of payment of the remaining unpaid principal balance together with all
accrued and unpaid interest and all other amounts, costs and expenses for which
Borrower is responsible under this Note or any other agreement with Lender
pertaining to this loan, and in no event will Borrower ever be required to pay
any unearned interest. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: THE BANK OF SAN ANTONIO,
1900 NW Loop 410 San Antonio, TX 78213. EXCEPTION TO PREPAYMENT PREMIUM. The
prepayment premium will only be charged if XPEL, Inc. refinances the subject
loan with another financial institution. Also the prepayment premium will not be
charge if XPEL, Inc. uses their own funds to pay off the loan balance. LATE
CHARGE. If a payment is 10 days or more late, Borrower will be charged 5.000% of
the unpaid portion of the regularly scheduled payment. INTEREST AFTER DEFAULT.
Upon default, including failure to pay upon final maturity, the interest rate on
this Note shall be increased to 18.000% per annum based on a year of 360 days.
However, in no event will the interest rate exceed the maximum interest rate
limitations under applicable law. DEFAULT. Each of the following shall
constitute an event of default ("Event of Default") under this Note: Payment
Default. Borrower fails to make any payment when due under this Note. Other
Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents. False Statements. Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower's behalf under this Note or the
related documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.



--------------------------------------------------------------------------------



 
[a103promissorynotedatedm002.jpg]
DocuSign Envelope ID: A3403BF8-EA1A-4B35-B998-EA86A704B1EF PROMISSORY NOTE Loan
No: 523003 (Continued) Page 2 Insolvency. The dissolution or termination of
Borrower's existence as a going business, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower's property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower. Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute. Events Affecting Guarantor. Any of the preceding events occurs with
respect to any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. Change In Ownership.
Any change in ownership of twenty-five percent (25%) or more of the common stock
of Borrower. Adverse Change. A material adverse change occurs in Borrower's
financial condition, or Lender believes the prospect of payment or performance
of this Note is impaired. Insecurity. Lender in good faith believes itself
insecure. LENDER'S RIGHTS. Upon default, Lender may declare the entire
indebtedness, including the unpaid principal balance under this Note, all
accrued unpaid interest, and all other amounts, costs and expenses for which
Borrower is responsible under this Note or any other agreement with Lender
pertaining to this loan, immediately due, without notice, and then Borrower will
pay that amount. ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help
collect this Note if Borrower does not pay, and Borrower will pay Lender's
reasonable attorneys' fees. Borrower also will pay Lender all other amounts
Lender actually incurs as court costs, lawful fees for filing, recording,
releasing to any public office any instrument securing this Note; the reasonable
cost actually expended for repossessing, storing, preparing for sale, and
selling any security; and fees for noting a lien on or transferring a
certificate of title to any motor vehicle offered as security for this Note, or
premiums or identifiable charges received in connection with the sale of
authorized insurance. JURY WAIVER. Lender and Borrower hereby waive the right to
any jury trial in any action, proceeding, or counterclaim brought by either
Lender or Borrower against the other. GOVERNING LAW. This Note will be governed
by federal law applicable to Lender and, to the extent not preempted by federal
law, the laws of the State of Texas without regard to its conflicts of law
provisions. This Note has been accepted by Lender in the State of Texas. CHOICE
OF VENUE. If there is a lawsuit, and if the transaction evidenced by this Note
occurred in BEXAR County, Borrower agrees upon Lender's request to submit to the
jurisdiction of the courts of BEXAR County, State of Texas. DISHONORED CHECK
CHARGE. Borrower will pay a processing fee of $25.00 if any check given by
Borrower to Lender as a payment on this loan is dishonored. RIGHT OF SETOFF. To
the extent permitted by applicable law, Lender reserves a right of setoff in all
Borrower's accounts with Lender (whether checking, savings, or some other
account). This includes all accounts Borrower holds jointly with someone else
and all accounts Borrower may open in the future. However, this does not include
any IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts. COLLATERAL. Borrower acknowledges this Note is
secured by the following collateral described in the security instrument listed
herein: (A) a Commercial Security Agreement dated May 11, 2020 made and executed
between XPEL, Inc. and Lender on collateral described as: inventory, chattel
paper, accounts, equipment and general intangibles. SUCCESSOR INTERESTS. The
terms of this Note shall be binding upon Borrower, and upon Borrower's heirs,
personal representatives, successors and assigns, and shall inure to the benefit
of Lender and its successors and assigns. NOTIFY US OF INACCURATE INFORMATION WE
REPORT TO CONSUMER REPORTING AGENCIES. Borrower may notify Lender if Lender
reports any inaccurate information about Borrower's account(s) to a consumer
reporting agency. Borrower's written notice describing the specific
inaccuracy(ies) should be sent to Lender at the following address: THE BANK OF
SAN ANTONIO 1900 NW Loop 410 San Antonio, TX 78213. GENERAL PROVISIONS. NOTICE:
Under no circumstances (and notwithstanding any other provisions of this Note)
shall the interest charged, collected, or contracted for on this Note exceed the
maximum rate permitted by law. The term "maximum rate permitted by law" as used
in this Note means the greater of (a) the maximum rate of interest permitted
under federal or other law applicable to the indebtedness evidenced by this
Note, or (b) the higher, as of the date of this Note, of the "Weekly Ceiling" or
the "Quarterly Ceiling" as referred to in Sections 303.002, 303.003 and 303.006
of the Texas Finance Code. If any part of this Note cannot be enforced, this
fact will not affect the rest of the Note. Borrower does not agree or intend to
pay, and Lender does not agree or intend to contract for, charge, collect, take,
reserve or receive (collectively referred to herein as "charge or collect"), any
amount in the nature of interest or in the nature of a fee for this loan, which
would in any way or event (including demand, prepayment, or acceleration) cause
Lender to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Texas
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. The right to accelerate maturity of sums due under this Note does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Lender does not intend to charge or
collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the loan evidenced by
this Note until payment in full so that the rate or amount of interest on
account of the loan evidenced hereby does not exceed the applicable usury
ceiling. Lender may delay or forgo enforcing any of its rights or remedies under
this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, notice of dishonor, notice of intent to
accelerate the maturity of this Note, and notice of acceleration of the maturity
of this Note. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.



--------------------------------------------------------------------------------



 
[a103promissorynotedatedm003.jpg]
DocuSign Envelope ID: A3403BF8-EA1A-4B35-B998-EA86A704B1EF PROMISSORY NOTE Loan
No: 523003 (Continued) Page 3 PRIOR TO SIGNING THIS NOTE, BORROWER READ AND
UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE. BORROWER AGREES TO THE TERMS OF THE
NOTE. BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER: XPEL, INC. 5/11/2020 By: Barry R. Wood, CFO of XPEL, Inc. LENDER: THE
BANK OF SAN ANTONIO 5/11/2020 X ROBERT S GLENN, EXECUTIVE VICE PRESIDENT
LaserPro, Ver. 19.4.10.036 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - TX L:\CFI\LPL\D20.FC TR-6463 PR-15



--------------------------------------------------------------------------------



 